Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenny Montana Holton appeals the district court’s order denying relief on his 18 U.S.C. § 8582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. See U.S. Sentencing Guidelines Manual § 1B1.10(a)(1) (district court may reduce term of imprisonment under § 3582(c)(2) for defendant whose Guidelines range has been lowered by an amendment to the Guidelines). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.